PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SMALL, TERRELL JACKSON, III.
Application No. 17/099,237
Filed: 16 Nov 2020
For: SUPPORT SHELF FOR AN AIR CONDITIONER EVAPORATOR COIL

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed August 2, 2021, to expedite consideration of the petition under 37 CFR 1.137, filed August 1, 2021, which is being treated as a petition under unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

Since the requisite fee of $210.00 has been received for the petition to expedite, the petition under 37 CFR 1.182 is hereby GRANTED.

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed December 29, 2020, which set a shortened statutory period for reply of two (2) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on March 2, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an election, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 3763 for appropriate action in the normal course of business on the reply received June 22, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/PARASP, OPET                                                                                                                                                                                                        

Cc: Guy V. Manning
      4200 S. Hulen Street
      Suite 603
     Fort Worth, TX 76102